Reasons for Allowance
The following is an examiner’s statement of reasons for allowance.  The prior art with regard to claim 1 fails to disclose a housing for a watch comprising: 
a channel configured to slideably receive a watch band having a first portion defined by a first width and a second portion defined by a second width that is larger than the first width to form an undercut 
a recess open to the channel and adapted to receive at least a portion of a locking mechanism of the watch band when the locking mechanism is aligned with the recess
an opening
a ledge between the recess and the opening defining a ledge width across opposing sides of the ledge
a release mechanism comprising 
a button portion at least partially within the opening and defining a button portion width greater than the ledge width
a plunger at least partially within the recess and defining a plunger width greater than the ledge width
a spring between the button portion and the ledge and biasing the button portion to be flush with an outer surface of the housing


The prior art with regard to claim 6 fails to disclose, as stated in the applicant’s remarks dated 8/20/20, starting on page 10, the claimed button being biased by a spring against the ledge. 
“The annotation above identifies a “plunger with flange for engaging the ledge.” However, the item labelled “button” is not biased by a spring mechanism of the housing against the ledge. Rather, the items above labelled “springs” bias the “button” away from, rather than toward, the “ledge.” As such, Ho fails to disclose “a button at least partially within the opening and the recess, the button being moveable between: a first position against the ledge and providing a space within the recess for receiving at least a portion of the spring-loaded locking mechanism” and “a spring mechanism biasing the button toward the first position.”

Accordingly, the cited portions of Ho are not understood to disclose each and every feature of independent Claim 6, which is believed to be in condition for allowance.  “


Claim 14 has incorporated the previously allowed limitations of claim 16: “wherein the locking mechanism is spring-loaded and includes a catch member disposed on a first surface of the watch band and a ramp member disposed on a second surface of the watch band”.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACK W LAVINDER whose telephone number is (571)272-7119.  The examiner can normally be reached on Mon-Friday 9-4pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JACK W. LAVINDER
Primary Patent Examiner
Art Unit 3677



/JACK W LAVINDER/               Primary Examiner, Art Unit 3677